 In the Matter of STANDARD KNITTING MILLS, INC,andFEDERALTEXTILE LABOR UNION No. 21751, AFFILIATED WITH THE AmERrcANFEDERATION OF LABORCase No. C-1509-Decided July 5, 194,0Jurisdiction:garment manufacturing industry.Unfair LaborPracticesIn general:responsibility of employer for acts of employees.Interference,Restraint, and Coercion:espionage and surveillance; anti-unionstatements ; interrogation concerning union membership.Discrimination:discharges, lay-offs, and demotions for union membership andactivity ; charges of, dismissed as to two employees.Remedial Orders:reinstatement and back pay awarded.Mr. Clarence D. Musser,for the Board.Kramer and McNabb,byMr. R. R. Kramer,andMr. Len G.Broughton,of Knoxville, Tenn., for the respondent.Messrs.R. 0. Ross,ofKnoxville, Tenn.,John W. Pollard,ofSpartanburg S. C., andHerbert Thatcher,ofWashington, D. C., forthe Union.Mr. David Delman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Federal TextileLabor Union No. 21751,1 affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the TenthRegion (Atlanta, Georgia), issued its complaint, dated November 4,1939, against Standard Knitting Mills, Inc., Knoxville, Tennessee,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,'Incorrectly designated in the complaint as Federal Textile Labor Union #21751.25 N. L. R. B., No. 20.168 STANDARD KNITTING MILLS, INC.169herein called the Act.Copies of the complaint and notice of hear-ing thereon were duly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint,as amended,2alleged in substance that the respondent (1) discharged 10 of its em-ployees 3 on the dates set forth in the complaint, refused to reemploy,them until the dates set opposite the name of each in the complaint,and refused to reimburse them for their respective periods of unnem-ployment, because they joined and assisted the Union and engaged inconcerted activities with other employees of the respondent for thepurpose of collective bargaining and other mutual aid and protection;(2) discriminatorily placed 2 of the said individuals, when they werereemployed, in positions less favorable than those they had occupiedat the time of their discharge and refused to reinstate them to theirformer positions; (3) discriminatorily transferred Jesse Brooks to aless favorable position and refused to reinstate him to his formerposition; and (4) by its officers, agents, and supervisory employees,interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act by the above acts andsby (a) sponsoring the circulation of an anti-union (loyalty) petitionon company property during working hours'; (b) attempting to bribemembers of the Union in an effort to force them to abandon their mem-bership; (c) urging individual employees not to join the Union andthreatening individual employees with the loss of their jobs if theyremained in the Union; and (d) posting on the bulletin boards at itsplant on or about August 4, 1939, notices discouraging membership inand activities in behalf of the Union.On December 8, 1939, the respondent filed its answer, admitting theallegations concerning the nature of its business, but denying that ithad committed the alleged unfair labor practices.Pursuant to notice, a hearing was held in Knoxville, Tennessee, fromJanuary 8 to 12, 1940, before Gustaf B. Erickson, the Trial Examinerduly designated by the Board.The respondent and the Board wererepresented by counsel, and the Union by its representatives; all par-ticipated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the opening of the hearing, the Trial Ex-aminer granted the motion of counsel for the Board to amend thecomplaint to cover the alleged discriminatory discharge of Joe White.The respondent's motion to amend its answer to deny that it had dis-criminatorily discharged Joe White was granted.At the conclusion2During the hearing thecomplaintwas amended to include the name of Joe White asone of the employeesalleged to have beendiscriminatorily dischargedby the respondent.8 The namesof these employeesare as followsWillie Cox, Guy Owens, Oral Watson,SheridanA Pique, James Franklin Owens, John Ray Watson,Earl Holbert,Earl EdwardRobinson,Clemmie Stout, and Joe White. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Board's case the respondent moved that the complaint be dis-missed in so far,as it alleged that it had discriminatorily dischargedClemmie Stout.Counsel for the Board joined in the respondent'smotion.The motion was granted.At the conclusion of the hearingthe Board's attorney moved to conform the pleadings to the proof withrespect to dates, spelling of names, and typographical errors.The mo-tion was granted by the Trial Examiner.During the course of thehearing, the Trial Examiner made rulings on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On March 2, 1940, therespondent submitted a brief in support of its contentions to the TrialExaminer.On March 18, 1940, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent and theUnion.The Trial Examiner found that the respondent had engagedin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act.He recom-mended that the respondent cease and desist from its unfair laborpractices and take certain affirmative action remedial of their effect.On April 22,1940, the respondent filed exceptions to the IntermediateReport and a request for oral argument before the Board.On May1, 1940, it filed a brief which the Board has considered.The Uniondid not file any exceptions to the Intermediate Report.Pursuant to notice duly served upon all parties, a hearing for thepurpose of oral argument was held before the Board on May 28, 1940,at Washington, D. C.The respondent and the Union were representedby counsel and participated in the hearing.The Board has consid-ered the respondent's exceptions to the Intermediate Report, and itsbrief and oral argument in support thereof and, save as they areconsistent with the findings, conclusions, and order set forth below,finds the exceptions to be without-merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTStandard Knitting Mills, Inc., a Tennessee corporation, is engagedin the manufacture, sale, and distribution of men's and boys' under-wear.It has its plant and principal place of business in Knoxville,Tennessee.The raw materials used by the-respondent are cotton,yarns, sateens, cambrics, buttons, facings, thread, and strawboard.In excessof 60 per cent of the raw materials purchased by therespondent have their origin outside the State of Tennessee. In 1937 STANDARD KNITTING MILLS, INC.171the value of the raw materials purchased by the respondent wasapproximately $2,451,248.About 97 per cent of respondent's finishedproducts are shipped to States other than Tennessee. In 1937 thegrosssalesaggregated $4,848,921.87 in value. ' The respondent's plantincludes a cotton mill, a knitting mill, a garment factory, a box fac-tory, and a warehouse, all operated as one integrated unit. In anormal year the respondent employs approximately 2100 persons.The respondent admits that it is engaged in interstate commercewithin the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDFederal Textile Labor Union No. 21751, affiliated with the AmericanFederation of Labor, is a labor organization admitting to its mem-bership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn July 1938 E. J. Ashe, vice president and general manager of therespondent, at a picnic held by the respondent for its key employees,including foremen and machine fixers,4 announced a coming wagecut and suggested that some of the employees might be dissatisfied.Ashe said that if any of the employees caused trouble he wanted toget rid of them as soon as possible.About the middle of August 1938, after the employees had heardthat a wage cut was proposed, a crowd gathered in the vicinity ofthe mill to express their anger and dissatisfaction with conditions atthe mill.The men wanted to strike immediately.Willie Cox,S anemployee of the respondent, addressed the crowd and told them thatthe best way to get relief would be to form an organization.For thispurpose, Cox secured the assistance of R. 0. Ross, chairman of theorganizing committee of the Knoxville Central Labor Union, affiliatedwith the American Federation of Labor.At a meeting of employeeson August 20 the Union was formed.e Prior to this date, no unionor other form of organization for collective employee action existedat the respondent's plant.Immediately upon learning of the advent of the Union, the re-spondent began to express its opposition to the Union and to warnits employees against joining or remaining members of that organi-zation.4 It was customary for the respondent to hold a picnic for keymen,including foremenand machine fixers, each summer.Willie Cox is also referred to in the record as W. A. Cox and Bill Cox.The Union was chartered on or about September 24, 1938. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuy Owens, an employee in the cutting department, testified thaton August 22, 1938, he was asked by his foreman, Lou West, toattend the union meeting the following Saturday night "to see whatthey did."Owens agreed to go and did attend the meeting.WhenOwens returned to work on Monday, August 29, West questionedhim concerning the number who had attended the meeting, askedwho the leader was, and whether any of the cutting-departmentEmployees besides Owens had attended.At the end of the conver-sation,West said, "Whatever you do, don't say nothing about thisand I will take care of you."Harry D. Williams, an employee in the knitting department, tes-tified that on or about August 23 Hugh Cornwell, a foreman in theknitting department, asked him to meet W. S. Acuff, another fore-man of the knitting department and Cornwell's supervisor, the nextmorning at the Andrew Johnson Hotel.When Williams met Acuffat the hotel'the following morning, Acuff wanted to know whetherthe Union was C. I. O. or A. F. of L. and the number of employeeswho had attended the meeting of August 20.He then requested thatWilliams give him a list of names of the employees who attended themeeting.ThisWilliams refused to do.On August 29, CornwellquestionedWilliams about the second meeting of the Union whichhad been held on August 27.The testimony of Owens and Williams with respect to these inci-dents is uncontroverted.NeitherWest nor Cornwell testified at thehearing.Acuff, who did testify, said nothing concerning his conver-sation withWilliams.We find that the respondent, by subjectingOwens and Williams to such questioning concerning union affairs,interfered with, restrained, and coerced its employees in the exerciseof their right to self-organization.On or about September 1, E. J. Ashe, vice president and generalmanager of the respondent, entered the knitting room during work-ing hours, ordered the machinery shut down, and addressed all ofthe employees in the knitting department.Ashe made three suchspeeches, one to each shift.According to the testimony of a numberof knitting-department employees called as witnesses by the Board,'Ashe expressed his opposition to the Union.Their testimony is insummary as follows: Ashe discussed business conditions and told themen that a wage cut was necessary but that he was going to increasetheir hours from 40 to 44 instead of cutting wages.He stated thatif there was any trouble he would settle it without interference fromany outside organization.He advised the men that the respondentwould do as much for the employees as the Union and that the Union° These witnesses are Karl Martin, Earl E. Norris, Arnold Hensley, EarlRobinson, JamesF. Owens, and John R. Watson. STANDARD KNITTING MILLS, INC.173was not necessary.He then urged those who had joined the Unionto withdraw from membership.During the course of his speech,Ashe warned the men that while the respondent had money investedin Knoxville and wanted to stay there, it could buy a mill in Engle-wood, near Knoxville, where the labor costs were less, "and makelots of money."He concluded his remarks by saying that he wouldtalk to each employee individually and get a "vote of confidence fromeach man" and "each man's word of honor he would withdraw fromthis outside interference."Following each of these speeches to the respective shifts in the knit-ting department, Ashe, accompanied by one or more of the knitting-department supervisors, went through the department and talked toeach employee individually.Among those to whom Ashe talked wasHarry D. Williams, who previously had been questioned by Acuffand Cornwell concerning the affairs of the Union as recounted above.Williams testified that Ashe asked him if he had joined an outsideorganization, and that when he replied that he had signed an appli-cation,Ashe asked him if he would Withdraw the application andstated that Bill Russell and Arnold Hensley s had withdrawn fromthe Union.Williams answered that the only thing he could do ifthose men had "pulled out" would be to "pull out too" because it woulddo him no good to remain in the Union by himself. Ashe left himwith the parting thought : "You will not regret getting out of theUnion."Arnold Hensley testified that Ashe told him that Bill'Russell had withdrawn from the Union and requested that Hensleywithdraw too, and that he had replied that he would be willing towithdraw if the rest of the employees withdrew.'From the testi-mony of other knitters 10 to whom Ashe spoke it appears very clearlythat he was anxious to bring hone to each employee the respondent'shostility to the Union and its desire that its employees refrain fromjoining the Union and withdraw from membership therein if theyhad already joined.Ashe's testimony with regard to these knitting-department speechesand conversations with individual employees was the only evidenceintroduced by the respondent to rebut the testimony recounted above.Ashe admitted that he delivered an address to each shift in the knit-8 Hensley was the financial secretary of the Union at that time and Russell was an activemember.Williams investigated and found that they had not withdrawn from the Union.Hensley did not withdraw from the Union but he did resign as financial secretary inOctober.He testified that after being called to Ashe's office several times to be told byAshe that"they didn't feel like they needed a union,"he resigned his office as financialsecretary and ceased being active in the Union "on the basis of what I seen it might leadto, I might be out of a job if I continued to work with the Union."io In addition to Williams and Hensley the following knitting-department employees testi-fled concerning Ashe's cons ersations with them : Roy Sprouse,Earl Norris,James F. Owens,John R. Watson,Earl Robinson,and Joe White. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDting department and that he then spoke to each employee individ-ually.He testified that in his speeches he explained to the men thathe wanted to pledge them all his "one hundred per cent cooperation,and in turn,asked them for their one hundred per cent cooperation,"and told them that "anyone who wanted to belong to the Union coulddo so without being discriminated against."Concerning his coiiver-sations with the men individually Ashe testified that after he finishedhis talk to the assembled group he said, "Now, fellows, I won't em-barrass any of you by standing up here and telling me what you thinkiswrong in this room, or pledging your one hundred per cent coopera-tion to ine, as I pledge you my one hundred per cent, but I will passdown the aisle and you can tell me."In each instance, Ashe testified,he told them "they could belong to the Union without being discrimi-nated against," asked them to tell him what they thought "was wrongwith the room and what we ought to do about it." Ashe added thatafter securing each individual opinion, "we went to work straighteningout the room."Ashe did not specifically deny that he told the men that a Unionwas unnecessary, that he urged them to refrain from joining theUnion or to withdraw their membership.He did not deny that heasked individuals, particularly Williams, an employee of many yearsstanding, and Hensley, an officer of the Union, to resign, find that heattempted to induce such action by telling them falsely that personsknown to be active had resigned from the Union. It is highly signifi-cant that Acuff, who accompanied Ashe in his tour of the knittingroom, said nothing to refute the testimony of the men concerningAshe's remarks, although he testified at length during the course ofthe hearing.Even if Ashe's testimony be completely credited in thisregard, his story is consistent with the employees' testimony. It isobvious that the employees must have understood that his remarkswere aimed against the Union. That Ashe in fact intended to leavethis impression among the employees is substantiated by his admissionthat it came to his attention that "there was dissatisfaction in theknitting room, and that some of the men who were dissatisfied wereparticipating or planning to join the Union."In view of the failure of Ashe or Acuff to refute the testimony ofthe employees on vital points, Ashe's own testimony concerning themotivation for the speeches, their delivery approximately 10 days afterthe formation of the Union and the fact that the Trial Examiner, whofrom his observation of the demeanor of the witnesses had an oppor-tunity to form a trustworthy opinion as to their credibility, credited thetestimony of the employees rather than of Ashe, we cannot give credenceto Ashe's testimony as to the purport of the speeches.We find that the STANDARD KNITTING MILLS, INC.175testimony of the employees concerning the speeches and the conversa-tions that followed, as set-forth above, is substantially correct.We find that Ashe's speeches and talks to individuals on or aboutSeptember 1, 1938, were designed to and did discourage membershipin the Union.Clayton Phelps, a cutter, testified that T. S. Lavin, department man-ager of the cutting department, called the cutting-department employ-ees together toward the end of September 1938 and spoke to them aboutthe Union, saying that he did not believe "there was anybody in therelow down enough to belong to such as that."This testimony was cor-roborated by Guy Owens, a cutting-department employee.AlthoughLavin denied that he talked about the Union to his employees, he ad-mitted that he spoke to them about the Act, and he did not specificallydeny that he made the statements attributed to him by Phelps andOwens.We find, as did the Trial Examiner, that Lavin addressed thecutting-department employees about the Union toward the end of Sep-tember 1938, and that he made the remarks attributed to him by Phelpsas recited above.In addition to the foregoing types of activity carried on by the re-spondent against the Union through the agents above mentioned, othersupervisors of the respondent questioned the employees concerning theirunion affiliation and the activities of the Union, warning such employeesagainst the Union.For example, in the latter part of August, BertStalsworth, a foreman in the dyeing department, approached ThurmanMcClain, one of his employees, and asked him, "Do you know whetherThomas Stalsworth's knitting department 11 have joined this Union ornot?"McClain answered that he did not know anything about anyorganization in the mill.Stalsworth said, "\Y7ell, they are organizinga Union, or trying to here in the mill.You live close to Tom.You tellTom to stay out of it.You do the same. It will get you into trouble.You better take my advice and not have anything to do with." In Sep-tember Stalsworth called a number of employees in his department to aroom which was not normally used as an office and talked to them one ata time.Among them was McClain. Stalsworth asked McClain if hehad joined the Union.McClain replied that he had signed an applica-tion and intended to join.Stalsworth they advised him to "pray overthis and study over it for the next two or three days to see if you can'tmake a different decision," and to let him know if he decided to dropout.About a week later, Stalsworth again urged McClain to withdrawfrom the Union.When McClain refused, Stalsworth said, "Mr. Asheasked me for a vote of confidence from my department. I told him In By "Thomas Stalsworth'sknitting department,"Bert Stalsworth meant the knittingdepartment in which Thomas Stalsworth worked. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould give him a vote of confidence for oiir department with the excep-tion of you and Sheridan Pique."The foregoing conversations wereuncontroverted since Bert Stalsworth did not appear as a witness.In October 1938 O. A. Burchfield, department manager of the spin-ning and winding department, informed Jesse Brooks, an employee inhis department, that he had learned that Brooks had joined the Union.When Brooks said that Burchfield must be mistaken, Burchfield said,"No, you are the one I am talking about. I am going to tell you rightnow the ones that is loyal to the mill is the ones that the mill will beloyal to.You don't have to join any outside organization to have yourseniority rights here."While Burchfield appeared as a witness he didnot deny the foregoing conversation.Other examples of such interfer-ence with self-organization by individual foremen and other supervisorsare set forth below in connection with the alleged discriminatory dis-charges and demotions, said alleged acts of discrimination in relationto seven complainants having occurred contemporaneously with the actsof the respondent set forth above.The record discloses that in January and February 1939 there werefurther attempts on the part of the respondent to discourage member-ship in the Union.About January 23, 1939, C. C. Hauther, supervisorof the spinning and winding department, asked Jesse Brooks if heattended the union meeting on Saturday night.When Brooks said hehad, Hauther warned Brooks against union organization, told him thatmany of the people who had joined unions and engaged in strikes atother mills lost their jobs and were unable to secure jobs elsewhere, thattheir records followed them wherever they went, and that if Brookshad the "least bit of respect for [Hauther] or for [his] job [he] wouldnot join the Union."Hauther did not deny that he made this statementto Brooks.About the same time, on or about February 1, 1939, a peti-tion was circulated for signature, during working hours, among theemployees in the spinning department.L. C. French, William Ran-dles, and I. L. Stipe, employees in the spinning department, testifiedthat, in substance, the petition pledged its signers to support "McMil-lan 12 100% and not an outside organization."When the petitionreached Randles, he returned it to the employee who had handed it tohim and told her he could not sign it. Shortly thereafter Louis Tread-well, foreman in the spinning and winding department, approachedRandles and asked him if he had signed the petition.Randles testifiedthat when he told Treadwell he had not signed Treadwell said, "I hearyou belong to the Union," and asked "Did you see anybody's names onthere that did sign the paper that belonged ?"Treadwell admitted heknew of the circulation of the petition and its nature.Called as a'E. J. McMillan is the respondent's president. STANDARDKNITTINGMILLS, INC.177witness on behalf of the respondent Treadwell testified on direct exam-ination as follows :Q. On or about February, 1939, did you have a conversation withthisman Randles in which you asked him if he -had signed apaper or petition about joining or not joining the Union?A. Yes, sir.Q. Did you have a conversation with him about that?A. Just a question was all.On cross-examination, Treadwell admitted asking Randles, on orabout February 8, if he had gone to the union meeting the previousSaturday night.Although the evidence does not support a finding thatthe respondent sponsored the circulation of this anti-union petition, asis alleged in the complaint, nevertheless there is no doubt that therespondent had knowledge of and countenanced its circulation on com-pany property during working hours.It seems that the power to hire and discharge employees residedsolely in Ashe, the general manager.However, Acuff, Cornwell,Lavin,West, Bert Stalsworth, Burchfield, Hauther, and Treadwellwere supervisory employees responsible for the operation of impor-tant departments, were considered by the other employees to besupervisory employees, issued orders to employees, and had the powerto recommend promotion or discharge of employees.We find thatthe respondent is responsible for their above-described activities andstatements as well as those of Ashe.13On August 4, 1939, on the respondent's stationery and over thesignature of E. J. Ashe the respondent posted a notice on the bulletinboards throughout its plant addressed "To Our Employees." Thenotice purported to inform the respondent's, employees of the "re-quirements of the Federal Labor Relations Act."After quotingSection 7 of the Act, the notice reads as follows :IT IS AND HAS ALWAYS BEEN OUR POLICY TO ABIDE BY THELAW, THEREFORE, NO ONE IN OUR EMPLOY WILL BE DISCRIMI-NATED AGAINST IF HE OR SHE CHOOSES TO JOIN AN OUTSIDEORGANIZATION, NOR WILL ANY ONE RECEIVE ANY SPECIAL PRIV-ILEGES OR CONSIDERATION BECAUSE OF SUCH MEMBERSHIP.ON THE OTHER HAND, ANY ONE IN OUR EMPLOY WHO DOES NOTCHOOSE TO JOIN AN OUTSIDE ORGANIZATION WILL RECEIVEEVERY CONSIDERATION, WAGE BENEFIT AND OPPORTUNITY FORPROMOTIONWE WILL BE GLAD TO EXPLAIN TO YOU FULLYANY FURTHER QUESTIONS YOU MAY WISH TO ASK IN REGARDSTHE LABOR RELATIONS ACT AND OUR COMPANY POLICY'" SeeMatter of Sierra Madre-Lainanda Citrus AssociationandBenjamin H. Betz, anIndividual DoingBusiness asBetz Packing CompanyandCitrus Packing House WorkersUnion, Local No20?66, 24 N. L R B 143, and cases cited therein 1-78DECISIONS OF NATIONAL LABOR RELATIONS, BOARDWe think it plain that the notice was intended to, and had thenecessary effect of, discouraging membership in the Union. It rep-resented a continuation of the anti-union policy adopted and pur-sued by the respondent since- August 1938.We find that the respondent, in August, September, and October,1938, and in January and February 1939, by making the anti-unionstatements set forth above, by questioning its employees as to theirmembership in the Union, by requesting employees to attend unionmeetings for the purpose of reporting to it on the activities of theUnion, by urging and warning its employees not to join or remainmembers of the Union, by threatening to discharge its employees ifthey continued their activities on behalf of the Union, by counte-nancing the circulation of an anti-union petition among its employeesin February 1939, and by posting the above-described notice on itsbulletin boards on August 4, 1939, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. Discrimination in regard to hire and tenure of employment andterms and conditions of employment1.Discrimination in September and October 1938The complaint alleges that in September and October 1938 therespondent discriminatorily discharged Sheridan A. Pique, JamesF. Owens, John R. Watson, Earl E. Robinson, Joe White, Willie Cox,and Oral Watson and discriminatorily demoted Sheridan A. Piqueand Oral Watson when they were reemployed. Six of these sevenwere part of the small group who joined the Union at its inceptionon August 20, 1938.One of the seven was the president of the Unionand five others were active members who talked about the Union toother employees and urged them to join. Four of the seven wereemployed in the knitting department.The record discloses that therespondent considered the knitting department the center of theUnion's organization campaign and that union membership actuallywas concentrated in this department.At the end of September 1938 the Union had only 25 or 30 mem-bers among a total of approximately 2100 persons employed by therespondent.All of these cases must be considered against the back-ground of -the unfair labor practices of the respondent describedabove.Sheridan A. Piquewas employed continuously by the respondentfor more than 13 years prior to his discharge on September 2, 1938.At that time he was employed as a machine fixer in the dyeing de-partment and was paid 40 cents an hour.He had been employed STANDARD KNITTING MILLS, INC.179at this job for approximately 12 years.As a fixer he was one ofthe "key men" who attended the picnic of the' respondent in July1938.According to Ashe, the "key men," who helped the manage-ment "in forming policies that will best protect our mutual interests,"were charged with disseminating to the employees informationgiven at the picnic of 1938 concerning the proposed wage cut andthe respondent's business condition.Pique joined the Union in August 1938 and became active inits affairs.This came to the attention of his foreman, Bert Stals-worth, who told Pique that he had heard that Pique had joinedthe Union and "was organizing both shifts."On September 2, whileBert Stalsworth, Pique's regular foreman, was on vacation, W. A.Stalsworth, who was then in charge of the department, told Pique,"I have tried to get along with you for two or three years and youwon't cooperate with me. I won't need your services any more."W. A. Stalsworth, Bert's father, exercised supervisory powers andduties in the dyeing department under or coordinate with his son.He testified that with Ashe's consent he had discharged Pique becausehe was inefficient, lazy, and could not be found when he was wanted.A few days later at a conference between Ashe, the two Stalsworthsand Pique, Bert Stalsworth admitted, according to Pique, that hehad made statements to various employees in the department thatPique "was the best fixer that had ever been in that department."best qualified to testify concerning the quality of Pique's work, wasnot called as a witness.We find, as did the Trial Examiner, thatBert Stalsworth made the admissions attributed to him by Pique asrecited above.On September 7, 1938, Pique was reemployed as a, folding-machineoperator in the dyeing department, a position that was inferior andpaid 4 cents an hour- less than the job from which he had beendischarged.It was on or about September 9, 2 days after Pique'sconversation described above that lie had reported to Ashe that hecould give him a "vote of confidence" from the employees in hisdepartment except for Pique and McClain.On the same day BertStalsworth asked Pique if he had "any notion of dropping out of"theUnion.When Pique replied, "No, sir," Stalsworth said, "Allright.,Them that shoot square with the company will be the onesthat the Company will shoot square with."The respondent's contention that Pique was discharged and sub-sequently demoted because of his inefficiency is refuted by the evi-dence.His record of 12 years of continuous employment as a ma-chine fixer and the high praise accorded his work by his regular 180DECISIONS OF NATIONAL LABOR RELATIONS, BOARDforeman are ample proof that his work was satisfactory.His re-employment in the same department within a week after his dischargefurther negatives any contention that the respondent consideredhis work to be unsatisfactory.The respondent's additional argumentthat friction withW. A. Stalsworth rather than union activitycaused Pique's discharge and demotion is not supported by the rec-ord.Although W. A.. Stalsworth testified that he had wanted todischarge Pique for 3 years he admitted that he had made no objec-tion to Pique's reemployment in the same department within aweek after his discharge.Pique's discharge and subsequent demotion were coincidental withthe respondent's efforts to stifle the Union in its infancy.The respond-ent knew of Pique's activity on behalf of the Union. As a machine fixerhe undoubtedly had been expected to side with the management in itscampaign for "100 per cent cooperation." Instead, he chose to be anactive union member. Pique was discharged and subsequently demotedbecause of his persistence in that choice.We find that the respondent, by its discharge and subsequent demo-tion of Sheridan A. Pique and its refusal to reinstate him to his formerposition of employment, discriminated in regard to his hire and tenureof employment and the terms and conditions of his employment, there-by discouraging membership in the Union, and thereby interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.James F. Owens, John R. Watson, Earl E. Robinson,andJoe Whitewere discharged within a period of 2 weeks following Pique's demo-tion.All four of these employees were employed in the knitting de-partment and were part of the small group who joined the Union inAugust.James F. Owens began to work for the respondent in March 1934 asa sweeper in the knitting department. Thereafter he was promoted tovarious jobs in the same department.At the time of his release onSeptember 8, 1938, he was employed as a knitter at 32 cents an hour.Owens was one of the first to join the Union in August 1938.Hetook an active part at union meetings and solicited applications formembership.When Ashe questioned Owens on September 1, following the generalspeech to his shift, Ashe asked him if he was 100 per cent for the Com-pany.Owens told him that he was for the outside organization too andthat he believed the Union would enable the men to get better workingconditions and more money. To this Ashe said, "Well, you are unrea-sonable, and if that is the way you feel, if I were you I would huntme another job on the outside, because you might be here two weeksor you might be here the rest of your life, but if you change your mind STANDARD KNITTING MILLS,INC.181tellMr. Acuff next week and he will explain things to you." On Sep-tember 8 of the following week, 1 day after Pique's demotion, Acuff,foreman of the knitting department,said to Owens, "I will have tolay you off for a week."He informed Owens that some changes mightbe made on shifts and asked him to return the next week when he wouldtell him"what shift to come on."When Owens reported the followingweek, Acuff said, "I won't be able to use you.I will have to lay youoff for a while on account work is slack." Neither Ashe nor Acuffdenied theseconversations.Owenshad more seniority than some employees who were retainedand his efficiency record was very good.Owens was reemployed onDecember 27, 1938, after a conference between the respondent's offi-cials and a representative of the American Federation of Labor.Whenhe was reemployed he was given a job as sweeper at 25 cents per hour.He later was advanced to his former position as a knitter,a job whichhe held at the time of the hearing.Owens did not earn any moneybetween September 8 and December 27.John R. Watson started to work for the respondent in the cuttingdepartment in April 1934, and remained in that department until Octo-ber 1935 when he was laid off.He came to work as a sweeper in theknitting department in March 1936 and was promoted within the de=partment until he became a knitter.Watson joined the Union in August 1938 and became an active mem-ber.When Ashe asked Watson, on September 1, if he belonged totheUnion,Watson did not deny that he belonged but told Ashethat he "didn't know much about it."When Acuff told A'she thatWatson and James F. Owens were together "all the time" Ashe askedWatson to talk Owens out of the Union. These statements were notcontroverted.On September 8, 1939, Acuff told Watson that he would have tolay him off about a week and told him to' come back the followingMonday.Nothing'was said about business conditions.When Owensreturned,Acuff for the first time told him that business was bad andthat he had to lay him off. At that time Watson was earning 32 centsan hour as a knitter.His work in the knitting department had beensatisfactory and at'least one knitter was retained who had less senioritythanWatson. -Watson was reemployed on December 8, 1938, as a sweeper at 25cents an hour.Later he was advanced to his former position as aknitter which job he held at the time of the hearing.From September 8 until the date of his reemployment,Watsonearned $11.00 and received$35.00 in unemployment compensation.Earl E. Robinson began to work for the respondent in July 1933in the knitting department.He was transferred to the cutting depart-283030-42-vol 2513 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, and then returned to the knitting department in April 1934.Thereafter he worked continuously at various jobs in that departmentuntil September 19, 1938.He then was earning 32 cents an hour asa yarn man.Robinson joined the Union at its initial meeting in August 1938and thereafter ,was active in its affairs and in the solicitation of newmembers.-In 1936 Robinson distributed union pamphlets to the respondent'semployees.At that time he was warned that such activity was a viola-tion of company rules and could result in his discharge.On or aboutSeptember 15, 1938. Acuff quizzed Robinson about his union activities.After a discussion pro and con with regard to the merits of unions,Acuff said, "Did you tell Mr. Ashe you were 100 per cent for him?"Robinson told him that he had, to which Acuff replied, "I don't feellike you *are with Mr. Ashe."Acuff did not deny this colloquy. Onthe following Monday, September 19, Acuff told Robinson that busi-ness conditions were bad and that he had to lay him off.His workhad been satisfactory and he had more seniority than others ii hisdepartment who continued to work.Robinson was reemployed on December 15, 1938, as a sweeper into his former position as a yarn man and then to a job as a knitterwhich lie held at the time of the hearing.a sweelier in the knitting department.Thereafter he was promotedwil hin the department,, until finally he became a knitter.White was among the first to join the' Union in August 1938.Although he was not active in the solicitation of new members, heattended union meetings.After one of Ashe's knitting-departmentspeeches,White was asked by Ashe and Acuff if he was "fooling withany 'ou'tside organization."While White denied membership in theUnion, it is obvious that the respondent had made it a point to informitself about the Union and its members.We find, as did the TrialExaminer, that the respondent knew White's denial to be untrue.On September 19, the same day that Robinson's employment wasterminated, Acuff told White that he was being laid off because busi-ness-leas slack.On December 28, 1938, White was reemployed as asweeper and subsequently was advanced to his former position as aknitter, the,'job which he held at the time of the hearing.He earnedno money during the period of his unemployment.The respondent contends that Owens, Watson, Robinson, and Whitewere merely laid off due to business conditions.The record does notsustain that contention.The only evidence to support this defense,apart from Acuff's testimony that he laid off the above-named four STANDARD KNITTING MILLS, INC.183because business was bad, is the statement of H. A. Henniger, per-sonnel manager, that "there were 288 separation notices listed for lay-offs for lack of work" from September 8, 1938, to May 1939. Acuffwas very vague concerning the number of men that were laid off inSeptember 1938 and Henniger's bare statement is unsupported by anyevidence concerning the date or even the month of any of the 288 separa-tion notices which were listed over a period of 9 months.Nor didthe respondent introduce any evidence at the hearing regarding theduration of these lay-offs.Obviously such information was peculiarlywithin the knowledge of the respondent.The record discloses that seasonal fluctuation in employment at therespondent's plant is related to the type of underwear produced. Incontrast to summer underwear, winter underwear is heavier, requiringmore parts and more operations; hence employment is normally greaterduring the period of production of winter underwear.The period ofproduction of winter underwear usually continues until about the firstof the year, terminating in February or March in years of exceptionallyheavy production. It is reasonable to infer from all the evidence thatSeptember and October are always periods of rising or peak employ-ment.The respondent produced no records to the contrary.Theundenied testimony of Earl Norris, a knitting-department employee,establishes that about 17 employees of the knitting department whowere laid off in September 1938 were reemployed within a week ortwo, whereas Owens, Watson, Robinson, and White were not re-employed until more than 3 months had passed.In addition to the general defense of lack of work, the respondenthas attempted to explain more specifically why the employment of theabove-mentioned. four employees was terminated.Acuff testified thatwhen lay-offs became necessary in the knitting department it was therespondent's policy to consider the following three factors : efficiency,family status or financial condition, and seniority.We are told thatfamily status was the controlling factor in the cases of Owens and Whiteand that efficiency governed with respect to Watson and Robinson.These explanations are not supported by the record.Numerous em-ployees, some of whom have been employed by the respondent formany years, testified that they were never told and had never heardof any definite lay-off policy at the respondent's plant.The recordcontains no departmental or plant-wide records of the respondentshowing comparative seniority, efficiency, or family responsibilityratings as between employees retained and those allegedly discriminatedagainst by discharge.No reason other than lack of work was givento Owens, Watson, Robinson, and White at the time when their em-ployment was terminated. Furthermore Acuff's testimony, upon whichthe respondent relies, is exceedingly vague.He testified that Owens 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas "laid off [because] he had a brother working [in the knittingdepartment] at the same time,14 and both boys were single, and ratherthan go in there and lay off somebody else andmaybfe15 lay the onlyone of a family that was working off, we laid off one of the two workingin the family"; that White was "a pretty good learner, but, had nodependents. Just what his family status was, [Acuff] couldn't say, but[he does] know that he has a brother that works in the dyehouse quitea bit.Whether he was working at that time or not, [he] wouldn'tknow"; that Robinson "was laid off on efficiency"; and that Watsonwas "laid off, because we had better prospects for our knitting to puton his job." It is worthy of note that "family status" is said to havecontrolled with respect to Owens and White who were concededlyvery good workers, whereas Robinson who was married and had otherdependents was "laid off on efficiency."Not only is there a completelack of evidence to support Acuff's story, but the record affirmativelyrefutes it. It is undisputed that Robinson and Watson were promotedwithin the knitting department several times and that there had neverbeen any complaints about their work.As for Owens and White, therespondent introduced no proof whatever to show that their "familystatus" differed fcom that of the many employees who were retained.Ashe's own testimony, as quoted above, indicates that no such compari-son was made by the respondent.We are convinced that the sole basisof selection in the cases of Owens, Watson, Robinson, and White wastheir union membership and activities.We find that the respondent, by discharging James F. Owens andJohn R. Watson on September 8, 1938, and Earl E. Robinson and JoeWhite on September 19, 1938, discriminated in regard to the hire andtenure of their employment, thereby discouraging membership in theUnion, and thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.Willie Coxfirst was employed by the respondent in March 1929in the carding department.He left the respondent's employ in Janu-ary 1937, returned in May 1937, and continued to work in the cardingdepartment until October 12, 1938.During this period of more than9 years of employment he performed almost every type of work thatwas available in his department.Cox was responsible for the formation of the Union.He was itspresident until his employment was terminated on October 12, 1938.About 2 weeks prior to that date his foreman, Houk Crisp, questionedhim about the "outside organization" and his activity therein.He14He is the brother to whom Ashe referred as being "more reasonable" than James F.Owens.15 Italics supplied. STANDARD KNITTING MILLS, INC.185told Crisp that he was the Union's president.Each night thereafter,for about 2 weeks, Crisp told him that his machine was not going torun that night?sWhen Cox came to the plant on October 12, 1938,Crisp told him to see J. C. Ramsey, department manager of the card-ing department.When Cox was finally told by Ramsey, "I am goingto have to lay you off," he asked why, but was unable to get a moredefinite answer.At this time Cox was employed as a frame hand, operating a ma-chine known as a "speeder."Three other men were doing the sametype of work.None of them was a member of the Union.Althoughthe work on all of their machines was shut down, none of the otherthree was laid off.All were transferred to other jobs in the mill.Cox's efficiency was not questioned.He offered to work at any otherjob, even that of a sweeper, but he was refused other employment, al-though over a period of 9 years he had operated practically everymachine in the department.The respondent contends that Cox was laid off because of shortageof work.The evidence does not sustain that defense.We believethat Cox was discharged because of his union activities and as part ofthe respondent's efforts to discourage organization of the Union.Cox was reemployed on May 2, 1939. During the interven-ing period, he earned $50 at odd jobs and received $138.65 inunemployment compensation.We find that the respondent, by discharging Willie Cox on October12, 1938, discriminated in regard to the hire and tenure of his employ-ment, thereby discouraging membership in the Union, and therebyinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.Oral Watsonwas first employed by the respondent in 1923 in thespinning department.He quit in 1926 but returned in March 1937to the carding department, where he was employed until October 19,1938, except for a lay-off in the summer of 1938.Watson joined the Union about October 1, 1938, and was active inits affairs and in the solicitation of new members.Early in September 1938 Watson was questioned by his foreman,Houk Crisp, concerning his knowledge of union organization in themill.He was advised by Crisp that "a union couldn't help you inhere, can't help anyone because the company is giving you all thatthey can give you, and they will treat you just as well without theunion as they will with the union, and we need no outside organiza-18 Crisp admitted that he spoke to Cox about the Union. Ashe testified that Cox wasnot definitely laid off during this period of 2 weeks because the respondent hoped to beable to restore him to work and wished to retain him if it possibly could, since he was thepresident of the Union. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion here whatever."Crisp also told Watson to give the matter "se-rious thought before you ever put your name to an application" andtalk to one Crocker, an employee in the picker room, before signing.In the early part of October, shortly after Watson joined the Union,Crisp asked him if he had joined the Union.Watson told him thathe had joined because he "didn't want to be the last one to join it."Tothis Crisp said, "If my men haven't lied to me, there is very few inmy department belongs to it.There has only been you and two morethat have told me that they belonged to it. If the rest of them dothey have denied it."Crisp did not deny these conversations.On October 19, 1938, J. C. Ramsey, manager of the department, toldWatson he was being laid off, saying. "You know we go by senioritymore or less here, and you are the youngest man by one clay on thejob."At this time Watson was employed as a card operator on thesecond shift,1 at 39 cents an hour.Watson's efficiency was not ques-tioned.Some time prior to October 19, the respondent had trans-ferred Keesling, who worked on the third shift and was the youngestman in the department in Watson's section of the mill, to a job thenheld by Lambert on the second shift in another section, and replacedKeesling with Lambert.Lambert, who had slightly more senioritythan Watson replaced Watson on October 19:When Watson was reemployed on May 23, 1939, after conferencesconcerning his reinstatement,he was given his former type of employ-ment at his former wage, but was placed upon the third shift insteadof the second.The third shift is less desirable for Watson than thesecond, both because it provides less security of employment and be-cause working on the third shift complicates the domestic life ofWatson whose wife is employed on the second shift at the respondent'splant.The respondent contends that Watson was laid off because busi-ness was dull,because part of the thirdshift hadto be laid off, andbecause Lambert had more seniority than Watson. In view of thetransfer of Keesling and in the light of the entire record we are con-vinced that the respondent'dischargedWatson on October 19, 1938,because he joined and assisted the Union.Inasmuch as Watson'sdischarge was discriminatory,he was entitled to his position on thesecond shift when reemployed.Watson did not earn any money between the time of his dischargeand the date of his reemployment.We find that the respondent, by discharging Oral Watson onOctober 19,1938, and by reemploying him to a less desirable positionon May 23, 1939,discriminated in regard to the hire and tenure of his17The complaint erroneously alleges that Watson was employed on the first shift. STANDARD KNITTING MILLS, INC.187employment and the terms and conditions of his employment, therebydiscouraging membership in the Union, and thereby interfering with,restraining, and coercing its employees -in the exercise of the rightsguaranteed in Section 7 of the Act.,2.The discharge of Guy Owens:Guy Owenswas first employed by the respondent in January 1937as a sweeper in the cutting department.Later, after cutting for 5 or6 weeks, he was transferred early in 1937 to the waste job in the samedepartment.He continued to hold this job until January 30, 1939.As set forth above, as soon as the Union'was formed, Owens was askedby his foreman, Lou West, to attend the union meeting and to furnishinformation about the Union to West.Owens joined the Union inAugust 1938 and became active in its aff airs. In October Lou West toldOwens, "If I was you, I wouldn't have nothing to do with- that union.There ain't nobody belongs to it only the dirtiest people in the mill." 18In December 1938 Owens was elected recording secretary of the Union.On January 30, 1939, about the time that the anti-union petition wascirculated in the cutting department, T: S. Lavin, the department man-ager, told Owens that business was getting slack, that Nick Owsley's jobhad to be shut down and that since Owsley had been there a long timethey had to give him Owens' job. Lavin added that Owens would berecalled to work as soon as business picked up, but that if Owens couldfind work elsewhere, Lavin would give him a recommendation.Early in January Lavin had Owens teach Owsley the waste job,which consisted of gathering up the cutters' waste, weighing it, and haul-ing it to the waste house to be baled.Owsley was an old employee whowas regularly employed on the trucking system.When Owsley re-placed Owens, another employee filled Owsley's regular job.Apartfrom Owens, no one employed in the cutting-department was dismissedat that time.Shortly thereafter, the respondent commenced hiringhands and reemployed some who had quit a year previously.Owenswas not reemployed at that time.After a conference concerning his reinstatement, Owens was reem-ployed in the dyeing department on May 15, 1939.After a few weekshe was transferred to his former position in the cutting department at32 cents an hour, the same rate of pay that he had received in January.On the day he was rehired, Owens and another employee were told byHenniger, the personnel manager, that the "scattering handful" thatbelonged to the Union "are going to be sorry one of these days theybelong" to it.Henniger did not deny that he made this statement to18West did not appearas a witnessalthough apparently he was still in the employ of therespondent. 188DECISIONS OF NATIONAL LABOR RELATIONS, BOARDOwens, although he denied that he told Owens not to pay any attentionto the Union.The respondent's contention that Owens was laid off because of lackof work is untenable.On the basis of the foregoing facts, we believethat Owens was discharged because of his membership in and activitieson behalf of the Union.We find that the respondent, by discharging Guy Owens on January30, 1939, discriminated in regard to the hire and tenure of his employ-ment, thereby discouraging membership in the Union, and therebyinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.3.The alleged discrimination against Jesse Brooks and Earl HolbertJesse Brooksstarted to work for the respondent in 1925.His lastregular employment began in October 1932.He joined the Union in December 1938 and became an active member.As noted above, the respondent was aware of Brooks' union membershipand through Supervisors Burchfield and Hauther had warned himthat such membership might be detrimental to him.On January 30,1939, he was transferred from his position as oiler in the spinningdepartment, a job which he had held about 4 years, to the roping pilerjob in the same department, which job he held at the time of the hearing.His transfer involved no reduction in pay.However, it^appears thatthe roping piler job necessitated greater manual labor.The respondentcontends that Brooks was transferred because his inefficient oilingspoiled material that passed through the machines.O. A. Burchfield,his department manager, testified that other employees complained con-cerning Brooks' work and that he had tried to correct his oiling over aperiod of a year.Brooks admitted that he received one complaintabout his work.Burchfield testified further that the installation of newmachinery in 1939 has made the roping piler job less burdensome.Wefind, from all the evidence, that Brooks was not discriminatorilydemoted.Earl Holbertwas employed as a cutter in the cutting department fromJune 1936 to May 4,1939.He joined the Union in September 1938 andwas active therein.On that date it became necessary to make some lay-offs in the cutting department.19Holbert was told that he was beinglaid off because his record for waste and seconds was the worst in thedepartment.Holbert admitted that his average of seconds was veryhigh.He claimed that the comparative records were not accurate be-cause some of the other cutters who did work that was no better than hismanaged to avoid having all their seconds recorded.However, there"Nine persons in all were laid off about this time. STANDARD KNITTING MILLS, INC.189was no proof that the foreman or the department manager knew of thispractice.Prior to his lay-off, Holbert and his fellow employees hadbeen warned that if it became necessary to make law-offs, those em-ployees with the highest average of seconds would be laid off first.Holbert was recalled to work as a cutter on July 31, 1939.Holberttestified that immediately prior to his return to work Henninger askedHolbert whether or not he was going to remain in the Union, told himthat Ross was "leading [him] wrong," that he would "never feelhappy working" for the respondent if he collected back pay, and thatno one "could make [the respondent] put him back to work."Hen-niger denied that he made these statements.He testified that he ex-plained to Holbert that Ross had spoken in Holbert's behalf, but thatthe real reason for Holbert's reemployment was that the respondent'ssales had increased.We find that the respondent did not discriminateagainst Earl Holbert because of his union activities.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occur-ring in connection with the operations of the respondent described inSection I above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom, and to takecertain affirmative action which we find necessary to effecutate thepolicies of the Act.We have found that the respondent has discriminated in regard tothe hire and tenure of employment and terms and conditions of em-ployment of Sheridan A. Pique, James F. Owens, John R. Watson,Earl E.Robinson, Joe White, Willie Cox, Oral Watson, and GuyOwens.Although all of them are at present in the employ of therespondent, Sheridan A. Pique has not been returnedto his formerposition as machine fixer and Oral Watson has not been returned tohis former position on the second shift.We shall, therefore, orderthe respondent to offer to Pique and Oral Watson immediate and fullreinstatement to their "former positions without prejudice to theirseniority or other rights and privileges.We shall also order the re-spondent to make each of the eight above-named employees whole forany loss of pay he may have suffered by reason of such discrimination,by payment to each of them of a sum equal to the amount which henormally would have earned as wages from the date of the discrimi 190DECISIONS OF NATIONAL LABOR RELATIONS' BOARDnation against him to the date of his reinstatement, or, in the case ofSheridan A. Pique, the offer of reinstatement to his former position,less his net earnings 20 during'said period.Since we have found that the respondent has not discriminated inregard to the hire and tenure of employment of Jesse Brooks or EarlHolbert, we shall dismiss the complaint as to them.Upon the basis of the above findings of fact and upon the entirerecord in the case,-the Board makes the following :CONCLUSIONS OF LAW1.Federal Textile Labor Union No. 21751, affiliated with theAmerican Federation of Labor, is a labor organization, Within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment and terms and conditions of employment of Sheridan A. Pique,James F. Owens, John R. Watson, Earl E. Robinson, Joe White, Wil-lieCox, Oral Watson, and Guy Owens, thereby discouraging mem-bership in the Union, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of theAct.3.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with respect to Jesse Brooksand Earl Holbert.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,20 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining w,oik and working else-where than for the respondent, which would not have been incurred but for his unlawfultermination of emplo,)ment and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America,Lumber and Sawmill Workers Union, Local2590,8 N L R B 440Monies received for work peiformed upon Federal, State, county, municipal, or otherwork-relief projects are not considered as earnings, but as provided below in the Older,shall be deducted from the sum due'the employee, and the amount thereof shall be paidover to the appropriate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said worn.-ielief projects.Matter of Republic Steel CorporationandSteel Workers Organizing Committee,9 N. L R' B.219, enf'd,as modified as to other issues,Republic Steel CorporationvN. L. RB , 107F. (2d) 472 (C. C. A. 3), cert. `granted as to this issue May 20, 1940. STANDARD KNITTING, MILLS, INC.191the National Labor Relations Board hereby orders that the respondent,Standard Knitting Mills, Inc., Knoxville, Tennessee, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Federal Labor Union No. 21751,or any other labor organization of its employees, by discharging, trans-ferring, demoting, or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire and tenureof employment or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Sheridan A. Pique and Oral Watson immediate and fullreinstatement to their former positions without prejudice to theirseniority or other rights and privileges;_(b)Make whole Sheridan A. Pique, James F. Owens, John R. Wat-son, Earl E. Robinson, Joe White, Willie Cox, Oral Watson, and GuyOwens for any loss of pay they may have suffered by reason of therespondent's discrimination in regard to the hire and tenure of theiremployment and the terms and conditions of their employment bypayment to each of them, respectively, of a sum of money equal to thatwhich each normally would have earned as wages during the periodfrom the date of such discrimination to the date each was reinstated,and in the case of Sheridan A. Pique to the date of the offer of rein-statement to his former position, less his net earnings 21 during suchperiod; deducting, however, from the amount otherwise due to each ofthem, monies received by them during said period for work performedupon Federal, State, county, municipal, or other work-relief projects;and pay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(c)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs 221 See footnote 20,supra. 192DECISIONS OF NATIONAL LABOR RELATIONS, BOARD(a) and (b) of this Order; (3) that the respondent's employees arefree to become or remain members of Federal Textile Labor UnionNo. 21751 and the respondent will not discriminate against any em-ployee because of membership or activity in that organization;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed in so far as it alleges that the respondent has en-gaged in unfair labor practices within the meaning of Section 8 (3)of the National Labor Relations Act with respect to Jesse Brooks andEarl Holbert.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Order.